Citation Nr: 9934136	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and M.Y.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1971 to March 1974 and 
from December 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The RO denied entitlement to an acquired psychiatric 
disorder in a June 1988 rating decision.  The RO advised the 
veteran of the decision and his appellate rights, but he did 
not appeal.  

2.  Evidence submitted or secured since the June 1988 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is no competent medical evidence of a nexus between 
the veteran's acquired psychiatric disorder and his periods 
of active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO denied entitlement to service connection for an 
acquired psychiatric disorder in a June 1988 rating decision.  
Although the RO advised the veteran of its determination, the 
veteran did not appeal the decision.  Therefore, the RO's 
decision of June 1988 is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The June 1988 rating decision was based on service medical 
records and the report of the April 1988 VA psychiatric 
examination.  The RO found no evidence of the incurrence of a 
psychiatric disorder in service. 

Evidence submitted or secured since the June 1988 rating 
decision consists of VA outpatient and hospitalization 
records, the report of the March 1997 VA examination, lay 
statements from M.Y. and the veteran's mother, earnings 
information from the Social Security Administration, and 
testimony from the veteran and M.Y. during the January 1999 
personal hearing.  

In the June 1999 supplemental statement of the case, the RO 
determined that there was new and material evidence to reopen 
the veteran's claim, particularly the lay statements and the 
veteran's testimony.  The Board agrees that there is new and 
material evidence as provided by 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 
Winters, 12 Vet. App. at 206.   


Service Connection for an Acquired Psychiatric Disorder

As indicated above, the veteran's claim for service 
connection for an acquired psychiatric disorder is reopened 
on the basis of new and material evidence.  Therefore, the 
claim must now be considered according to all the evidence of 
record.  The Board notes that, because the RO also found new 
and material evidence and reopened the claim, the veteran is 
not prejudiced by the Board's current review of his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993)

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Initially, the Board notes that the evidence of record fails 
to reveal a diagnosis or any other evidence of a psychosis 
within one year after either of the veteran's discharges from 
service.  Therefore, the presumption of in-service incurrence 
is not applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Considering the evidence of record, the Board finds that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  The 
medical evidence shows a current diagnosis of schizophrenia.  
However, there is no competent medical evidence of a nexus 
between the schizophrenia and the veteran's active service.  
Statements from the veteran, his mother, and M.Y. generally 
suggest a personal belief that the veteran's psychiatric 
disorder is related to service.  However, while presumed 
credible, a lay opinion as to psychiatric status cannot 
constitute competent medical evidence for purposes of 
establishing a well grounded claim.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.   

In the October 1999 informal hearing presentation, the 
veteran's representative argues that the veteran has 
presented satisfactory evidence of continuity of 
symptomatology through his sworn testimony and that therefore 
his claim is well grounded.  First, the veteran's testimony 
alone, without supporting medical evidence, is insufficient 
to establish continuity of symptomatology.  See McManaway v. 
West, No. 97-280 (U.S. Vet. App. Sept. 29, 1999) (questioning 
whether there is plausible evidence of the requisite 
continuity of symptomatology when the sole basis for the 
assertion of continuity is the veteran's sworn testimony and 
the medical evidence indicates an absence of continuous 
symptomatology).  Moreover, the provisions of 38 C.F.R. § 
3.303(b) do not relieve a veteran of the burden of providing 
a medical nexus in order to establish a well grounded claim.  
Rather, a veteran diagnosed with a chronic disorder must 
still provide a medical nexus between the current disorder 
and the putative continuous symptomatology.  Voerth v. West, 
No. 95-904 (U.S. Vet. App. Oct. 15, 1999); McManaway, supra.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton v. West, 12 Vet. App. 477, 486 (1999); 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for an acquired psychiatric disorder, he should 
submit competent medical evidence showing that the disorder 
is in some way related to his active service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 

  
ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, but evidence of a well grounded claim 
for service connection for an acquired psychiatric disorder 
not having been submitted the appeal is denied. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

